 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                    Case No. 1:19-cv-00651-EPG
      GARY PAUL SMITH,
12                                                    ORDER FOR PLAINTIFF TO SHOW CAUSE
                         Plaintiff,
13                                                    WHY THIS ACTION SHOULD NOT BE
             v.                                       DISMISSED WITHOUT PREJUDICE FOR
14                                                    FAILURE TO EXHAUST
      MUNICIPALITY OF FRESNO COUNTY,
15    et al.,
                                                      THIRTY-DAY DEADLINE
16                       Defendants.

17
            Gary Paul Smith (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
18
     action pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint commencing this action on May
19
     14, 2019. (ECF No. 1.) Plaintiff filed a First Amended Complaint on June 10, 2019. (ECF No. 6.)
20
            It appears from the face of the First Amended Complaint that Plaintiff did not exhaust his
21
     available administrative remedies before filing this action. Plaintiff appears to admit that the
22
     grievance process was available to him, but that he did not complete the process. (ECF No. 6, p.
23
     2.)
24
            Accordingly, the Court will order Plaintiff to file a response within thirty days, explaining
25
     why this action should not be dismissed for failure to exhaust available administrative remedies.
26
     Such a dismissal would be without prejudice, so that Plaintiff may be able to refile the action after
27
     exhausting administrative remedies, to the extent those remedies are still available to him.
28
                                                       1
 1      I.       LEGAL STANDARDS
 2           “The California prison grievance system has three levels of review; an inmate exhausts
 3   administrative remedies by obtaining a decision at each level.” Reyes v. Smith, 810 F.3d 654,
 4   657 (9th Cir. 2016) (citing Cal. Code Regs. tit. 15, § 3084.1(b) (2011) & Harvey v. Jordan, 605
 5   F.3d 681, 683 (9th Cir. 2010)). See also Cal. Code Regs. tit. 15, § 3084.7(d)(3) (“The third level
 6   review constitutes the decision of the Secretary of the California Department of Corrections and
 7   Rehabilitation on an appeal, and shall be conducted by a designated representative under the
 8   supervision of the third level Appeals Chief or equivalent. The third level of review exhausts
 9   administrative remedies….”).
10           Section 1997e(a) of the Prison Litigation Reform Act of 1995 (“PLRA”) provides that
11   “[n]o action shall be brought with respect to prison conditions under [42 U.S.C. ' 1983], or any
12   other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until
13   such administrative remedies as are available are exhausted.” 42 U.S.C. ' 1997e(a).
14           Prisoners are required to exhaust the available administrative remedies prior to filing suit.
15   Jones v. Bock, 549 U.S. 199, 211 (2007); McKinney v. Carey, 311 F.3d 1198, 1199-1201 (9th
16   Cir. 2002) (per curiam). The exhaustion requirement applies to all prisoner suits relating to
17   prison life. Porter v. Nussle, 534 U.S. 516, 532 (2002). Exhaustion is required regardless of the
18   relief sought by the prisoner and regardless of the relief offered by the process, unless “the
19   relevant administrative procedure lacks authority to provide any relief or to take any action
20   whatsoever in response to a complaint.” Booth v. Churner, 532 U.S. 731, 736, 741 (2001); Ross
21   v. Blake, 136 S.Ct. 1850, 1857, 1859 (2016).
22           “Under the PLRA, a grievance suffices if it alerts the prison to the nature of the wrong for
23   which redress is sought. The grievance need not include legal terminology or legal theories,
24   because [t]he primary purpose of a grievance is to alert the prison to a problem and facilitate its
25   resolution, not to lay groundwork for litigation. The grievance process is only required to alert
26   prison officials to a problem, not to provide personal notice to a particular official that he may be
27   sued.” Reyes, 810 F.3d at 659 (alteration in original) (citations and internal quotation marks
28   omitted).                                           2
 1            As discussed in Ross, 136 S.Ct. at 1862, there are no “special circumstances” exceptions
 2   to the exhaustion requirement. The one significant qualifier is that “the remedies must indeed be
 3   ‘available’ to the prisoner.” Id. at 1856. The Ross Court described this qualification as follows:
 4                   [A]n administrative procedure is unavailable when (despite what
                     regulations or guidance materials may promise) it operates as a
 5                   simple dead end—with officers unable or consistently unwilling to
                     provide any relief to aggrieved inmates. See 532 U.S., at 736, 738,
 6
                     121 S.Ct. 1819. . . .
 7                   Next, an administrative scheme might be so opaque that it becomes,
                     practically speaking, incapable of use. . . .
 8

 9                   And finally, the same is true when prison administrators thwart
                     inmates from taking advantage of a grievance process through
10                   machination, misrepresentation, or intimidation. . . . As all those
                     courts have recognized, such interference with an inmate's pursuit
11                   of relief renders the administrative process unavailable. And then,
                     once again, § 1997e(a) poses no bar.
12

13   Id. at 1859–60.
14            “When prison officials improperly fail to process a prisoner's grievance, the prisoner is
15   deemed to have exhausted available administrative remedies.” Andres v. Marshall, 867 F.3d
16   1076, 1079 (9th Cir. 2017).
17            If the Court concludes that Plaintiff has failed to exhaust, the proper remedy is dismissal
18   without prejudice of the portions of the complaint barred by section 1997e(a). Jones, 549 U.S. at
19   223–24; Lira v. Herrera, 427 F.3d 1164, 1175–76 (9th Cir. 2005).
20      II.      ANALYSIS
21            Plaintiff appears to admit that the grievance process was available to him, but that he did
22   not complete the process. (ECF No. 6, p. 2.) Thus, it appears from the face of the complaint that
23   Plaintiff did not exhaust his available administrative remedies before filing this action.
24   Accordingly, the Court will order Plaintiff to show cause why this action should not be dismissed
25   for failure to exhaust available administrative remedies. The Court notes that this dismissal
26   would be without prejudice. Therefore, if Plaintiff exhausts his administrative remedies in the
27   future, he could refile the complaint.
28            The Court also welcomes Plaintiff to file any
                                                        3 documents he believes demonstrates that he
 1   has exhausted all available administrative remedies.
 2      III.      CONCLUSION AND ORDER TO SHOW CAUSE
 3             Accordingly, it is HEREBY ORDERED that, within thirty (30) days from the date of
 4   service of this order, Plaintiff shall show cause why this action should not be dismissed, without
 5   prejudice, for failure to exhaust available administrative remedies. Plaintiff’s response may also
 6   contain any documents Plaintiff believes are responsive to the exhaustion issue. If Plaintiff fails
 7   to file a response the Court may recommend to a district judge that Plaintiff’s complaint be
 8   dismissed without prejudice for failure to exhaust administrative remedies. Again, if Plaintiff’s
 9   case is dismissed for failure to exhaust administrative remedies, Plaintiff may refile the complaint
10   after he has exhausted administrative remedies to the extent those remedies are still available to
11   him.
12
     IT IS SO ORDERED.
13

14      Dated:       September 27, 2019                        /s/
15                                                      UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
